 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
 
pursuant to the
 
SOLUTIA INC. 2007
 
MANAGEMENT LONG-TERM INCENTIVE PLAN
 
Participant:


Grant Date:


Number of Restricted Stock Units granted:




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Solutia, Inc., a
company organized in the State of Delaware (the “Company”), and the Participant
specified above (the “Participant”), pursuant to the Solutia Inc. 2007
Management Long-Term Incentive Plan, as in effect and as amended from time to
time (the “Plan”);
 
WHEREAS, it has been determined under the Plan the Company will grant the
Restricted Stock Units provided herein to the Participant.
 
NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1. Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein.  Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.  In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
2. Grant of Restricted Stock Unit Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Restricted
Stock Units specified above.  Except as otherwise provided by Section 11.12 of
the Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason.  The Participant shall not have the rights of a
stockholder in respect of any Share underlying this Award until such Share is
delivered to the Participant in accordance with Section 4.
 
3. Vesting.
 
3.1. The Restricted Stock Unit subject to this grant shall become unrestricted
and vested on [to be provided] of the Grant Date specified above, provided the
Participant is then employed by the Company and/or one of its Subsidiaries or
Affiliates.
 
3.2. Except as otherwise provided in this Section 3, if the Participant’s
employment with the Company and its Subsidiaries and Affiliates terminates for
any reason prior to the full vesting of the Restricted Stock Units awarded under
this Agreement, such unvested Restricted Stock Units shall immediately be
cancelled and the Participant (and the Participant’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in and with respect to any such unvested Restricted Stock Units.
 
3.3.  If the Participant’s employment with the Company and/or its Subsidiaries
or Affiliates terminates due to the Participant’s Disability the Restricted
Stock Units shall continue to vest on a regular schedule during the period of
Disability regardless of a termination event.  For purposes of this Agreement,
“Disability,” if the Participant is a party to an employment agreement, shall
have the same meaning as in such employment agreement, otherwise, “Disability”
shall mean any physical or mental disability which is determined to be total and
permanent by a doctor selected in good faith by the Company or the relevant
Subsidiary of Affiliate.
 
3.4.  If the Participant’s employment with the Company and/or its Subsidiaries
or Affiliates terminates due to the Participant’s death, the Restricted Stock
Units shall become vested as of the date of any such termination.
 
3.5.  If the Participant’s employment is terminated by the Company and/or its
Subsidiaries or Affiliates at a time when such Participant is entitled to a
severance payment over a period specified in such Participant’s employment
agreement (if any) (the “Severance Period”) all Restricted Stock Units which
would have vested had the Participant continued his or her employment during the
Severance Period shall become immediately vested.
 
3.6.  If the Participant’s employer ceases to be an Affiliate or Subsidiary of
the Company, that event shall be deemed to constitute a termination of
employment under Section 3.2 above.
 
4. Delivery of Shares. Subject to the terms of the Plan, if the Restricted Stock
Units awarded by this Agreement become vested, the Company shall promptly
distribute to the Participant the number of Shares equal to the number of
Restricted Stock Units that so vested; provided that the Company may defer
distribution of Shares to a date the Participant is not subject to any Company
“blackout” policy or other trading restriction imposed by the Company; provided
that any distribution of Shares shall in any event be made by the date that is
2-1/2 months from the end of the calendar year in which the applicable
Restricted Stock Units vested.  In connection with the delivery of the Shares
pursuant to this Agreement, the Participant agrees to execute any documents
reasonably requested by the Company.
 
5. Dividends and Other Distributions.  There is no guarantee by the Company that
dividends will be paid.  All dividends and other distributions paid with respect
to the Shares underlying the Restricted Stock Units, whether paid in cash,
Shares, or other property (the “Distributions”), shall be held by the Company
and subject to the same vesting requirements and restrictions on transferability
and forfeitability as the Restricted Stock Unit with respect to which such
Distributions were paid.  The Distributions shall be paid at the time the Shares
underlying the Restricted Stock Units are delivered pursuant to Section 4.
 
6. Existing Covenants.  If Participant violates any confidentiality,
non-competition, or non-solicitation covenants to which Participant is subject
at the time of Participant’s termination of employment pursuant to any separate
agreement between Participant and the Company and/or its Subsidiaries or
Affiliates, all unvested Restricted Stock Units shall be cancelled immediately.
 
7. Further Covenants.  In the event that the Participant fails to comply with
any of the restrictive covenants set forth in this Section 7, all unvested
Restricted Stock Units shall be cancelled immediately.
 
7.1. Nondisclosure of Confidential and Proprietary Information.
 
7.1.1  
The Participant hereby acknowledges that during the term of his/her employment
with the Company or its Subsidiaries or Affiliates or Related Companies, as the
case may be (collectively, the “Employer”), he/she will have access to and
possession of trade secrets, confidential information and proprietary
information (collectively, and as defined more extensively below, “Confidential
Information”) of Employer and their respective clients.  The Participant hereby
recognizes and acknowledges that this Confidential Information is valuable,
special and unique to the business of Employer, and that access to and knowledge
of such Confidential Information is essential to the performance of
Participant’s duties to Employer.  The Participant hereby agrees that during
his/her employment relationship with Employer and thereafter, the Participant
will keep secret and will not use or disclose any Confidential Information to
any person or entity, in any fashion and for any purpose whatsoever, except at
the request of Employer.

 
7.1.2  
For purposes of this Agreement, the term “Confidential Information” includes,
but is not limited to, information written, in digital form, in graphic form,
electronically stored, orally transmitted or memorized, concerning or relating
to Employer, all information about Employer’s business prospects and
opportunities, and all other information about or gained from any customer or
client to which Employer provides services during the Participant’s employment
with Employer.  This clause shall not apply to any Confidential Information
which enters the public domain other than through the Participant’s default.

 
7.2. No Inducement or Employment of Other Participants.  During the
Participant’s employment with Employer and for one (1) year thereafter, or, if
the participant is subject to an employment agreement that contains a similar
provision, the period set forth in such employment agreement, the Participant
hereby agrees not to induce, employ, solicit the employment of, attempt to
affiliate for profit with, or otherwise encourage, directly or indirectly, any
employee of, or any independent contractor performing services for, Employer, to
leave the employ of, or to cease rendering services to Employer, for the benefit
of the Participant, or any other party, or to assist any enterprise to employ
any person employed by or any independent contractor performing services for
Employer.
 
7.3. Non-Solicitation, Non-Competition.
 
7.3.1  
Sections 7.3.2 and 7.3.3 shall be applicable only to those Participants who are
not parties to any other non-competition and/or non-solicitation agreements,
contracts, or covenants with the Employer as of the effective date of this
Agreement.  Nothing in Section 7.3 shall be deemed to supersede, alter, or
otherwise limit any non-competition and/or non-solicitation agreements,
contracts or covenants with the Employer to which Participant is otherwise
subject as of the effective date of this Agreement.

 
7.3.2  
Subject to the conditions set forth in Section 7.3.1, during the Participant’s
employment with Employer and for one (1) year thereafter, or, if the participant
is subject to an employment agreement that contains a similar provision, the
period set forth in such employment agreement, the Participant hereby agrees to
refrain from, directly or indirectly, accepting business from, doing business
with, inducing or soliciting any customers or vendors of Employer, to or on
behalf of whom the Participant rendered any services during the course of the
Participant’s employment with Employer, except as authorized in writing by
Employer.

 
7.3.3  
Subject to the conditions set forth in Section 7.3.1, during the Participant’s
employment with Employer and for one (1) year thereafter, or, if the participant
is subject to an employment agreement that contains a similar provision, the
period set forth in such employment agreement, the Participant will not,
directly or indirectly, as an individual proprietor, partner, stockholder,
officer, employee, director, joint venturer, investor, lender, consultant, or in
any other capacity (other than as the direct or indirect passive holder of not
more than one percent (1%) of the combined voting power of the outstanding stock
of a publicly held company) (a) have any interest in or association with any
business competitive with any business of Employer or (b) develop, market, sell
or render (or assist any other person in developing, marketing, selling or
rendering) products or services competitive with those developed, marketed, sold
or rendered by Employer while the Participant was employed by Employer.

 
8. Non-transferability.  Restricted Stock Units, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not, prior
to the delivery of Shares, be sold, exchanged, transferred, assigned or
otherwise disposed of in any way by the Participant (or any beneficiary(ies) of
the Participant), other than by testamentary disposition by the Participant or
the laws of descent and distribution.  Any such Restricted Stock Unit, and any
rights and interests with respect thereto, shall not, prior to the delivery of
Shares, be pledged or encumbered in any way by the Participant (or any
beneficiary(ies) of the Participant) and shall not, prior to delivery of Shares,
be subject to execution, attachment or similar legal process.  Any attempt to
sell, exchange, transfer, assign, pledge, encumber or otherwise dispose of in
any way any of the Restricted Stock Units, or the levy of any execution,
attachment or similar legal process upon the Restricted Stock Units, contrary to
the terms and provisions of this Agreement and/or the Plan shall be null and
void and without legal force or effect.
 
9. Entire Agreement; Amendment.  This Agreement, together with the Plan contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Executive Compensation and Development Committee (the
“Committee”) shall have the right, in its sole discretion, to modify or amend
this Agreement from time to time in accordance with and as provided in the
Plan.  This Agreement may also be modified or amended by a writing signed by
both the Company and the Participant.  The Company shall give written notice to
the Participant of any such modification or amendment of this Agreement as soon
as practicable after the adoption thereof.
 
10. Acknowledgment of Employee.  The award of this Restricted Stock Unit does
not entitle Participant to any benefit other than that granted under this
Agreement. Any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.  Participant
understands and accepts that the benefits granted under this Agreement are
entirely at the discretion of the Company and that the Company retains the right
to amend or terminate this Agreement and the Plan at any time, at its sole
discretion and without notice.
 
11. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
 
12. Withholding of Tax.  The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any country or foreign taxes of any kind which the
Committee, in its sole discretion, deems necessary to be withheld or remitted to
comply with any applicable tax law, rule or regulation with respect to the
Restricted Stock Units (or vesting thereof) and, if the Participant fails to do
so, the Company may otherwise refuse to issue or transfer any Shares otherwise
required to be issued pursuant to this Agreement.
 
13. No Right to Employment.  Any questions as to whether and when there has been
a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of Employer to terminate the
Participant’s employment or service at any time, for any reason and with or
without cause.
 
14. Notices.  Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, email, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
14.1. If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
 
14.2. If such notice is to the Participant, at his or her email or home address
as shown on the Company’s records, or at such other address as the Participant,
by notice to the Company, shall designate in writing from time to time.
 
15. Compliance with Laws.  The issuance of any Shares pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, the 1934
Act and any respective rules and regulations promulgated thereunder), and any
other law or regulation applicable thereto.  The Company shall not be obligated
to issue any Shares pursuant to this Agreement if such issuance would violate
any such requirements.
 
16. Binding Agreement; Assignment.  This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign any part of this Agreement without
the prior express written consent of the Company.
 
17. Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
 
18. Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
 
19. Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 


_________________________________
Participant Name


_________________________________
Participant Signature


_________________________________
Date
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------